Citation Nr: 0625306	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  98-17 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left ankle 
disability. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
October 2003 and June 2004, at which times the Board remanded 
the case for further action by the originating agency.  The 
requested development has been completed, and the case has 
been returned to the Board for further appellate action.

In view of the decision herein granting the veteran's claim 
for service connection for left ankle disability and the 
opinion of a January 2006 VA examiner that the veteran's 
right ankle disability is secondary to his left ankle 
disability, the issue of entitlement to service connection 
for right ankle disability is referred to the originating 
agency for appropriate action.


FINDING OF FACT

The veteran has post-traumatic arthritis of the left ankle as 
a result of service trauma.   


CONCLUSION OF LAW

Left ankle disability is due to an injury incurred in active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the veteran has been provided all 
required notice and that all indicated development of the 
record has been completed.  Moreover, the Board has 
determined that the evidence of record is sufficient to 
substantiate the veteran's claim.  Therefore, no further 
action is required under the VCAA or the pertinent 
implementing regulation.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2000); 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that service connection is warranted for 
left ankle disability because it is the result of an in-
service injury sustained while playing basketball.  He 
alleges that his left ankle was in a cast for 2 months 
following the injury and that he remained on light duty for 2 
months after that.  

Service medical records show that an X-ray study of the 
veteran's left ankle in January 1970 was negative for 
fracture.  The report of this study does not indicate why the 
study was performed, nor do service medical records otherwise 
document any complaint, abnormal finding or diagnosis 
pertaining to the left ankle.  The report of examination for 
discharge in March 1971 indicates that the veteran's left 
ankle was found to be normal on clinical evaluation.  

There is no post-service medical evidence pertaining to 
treatment or evaluation of the veteran's left ankle prior to 
April 1997 when the veteran filed a claim for service 
connection for left ankle disability.  In July 1997, he 
sought VA treatment for left foot complaints.  In September 
1997, he underwent resection of a process of the left foot.  
Later in 1997, he reported left ankle symptoms.  On a VA 
examination in December 1997, he was found to have 
calcification in the left tibiotalar joint.

Following the Board's October 2003 remand, the veteran was 
afforded a second VA examination in February 2004.  The 
diagnosis was non-service-connected bilateral ankle 
osteoarthritis.  As the examiner did not explain the basis 
for his opinion that the veteran's left ankle disability was 
not connected to service, the Board determined that the 
opinion was inadequate.  The case was remanded with 
instructions that the veteran be afforded another VA 
examination and that the examiner assume for the purpose of 
determining the etiology of the veteran's left ankle 
disability that the veteran's left ankle was injured in 
service and that he required a cast for approximately 2 
months following the injury.  

The October 2003 examiner re-examined the veteran in January 
2006.  He diagnosed osteoarthritis of both ankles and post-
traumatic arthritis of the left ankle.  The examiner stated 
that if he assumed that the veteran's ankle was fractured 
during service, than he would conclude that the veteran's 
current left ankle disability was related to the old trauma.  
He also stated that the veteran's right ankle disability was 
secondary to the left ankle disability.  Although this 
opinion is somewhat deficient because the Board did not 
instruct the examiner to assume that the ankle was 
"fractured" during service and service medical records show 
that the ankle was not fractured, the Board has determined 
that the opinion is not sufficiently deficient to warrant 
another remand of this claim, particularly in view of the 
fact that the claim has been pending for almost 10 years. 

Although service medical records indicate that the veteran's 
left ankle was not fractured; it is also clear that service 
medical records are incomplete since the service medical 
records include no records indicating why the veteran 
underwent an X-ray study of his left ankle in January 1970.  
There is no evidence that contradicts the veteran's account 
of why the study was performed or his contention that he was 
in a cast for 2 months following the injury.  Therefore, the 
Board is satisfied that the veteran sustained significant 
left ankle trauma in service.  The Board further notes the 
absence of any medical evidence of post-service trauma or any 
persuasive medical evidence that the disability is unrelated 
to service.  Accordingly, service connection is warranted for 
the veteran's left ankle disability.


ORDER

Entitlement to service connection for a left ankle disability 
is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


